On January 14,2005, the defendant was sentenced to eight (8) years in the Montana State Prison, to run concurrently with the sentences in ADC-99-191, ADC-99-141, and any other sentences the Defendant is presently serving, for violation of the conditions of a suspended sentence, for the offense of Forgery (Common Scheme), a felony.
*57On May 16, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Patrick Flaherty. The state was not represented.
Before hearing the application, the .defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 16 th day of May, 2005.
DATED this 2nd day of June, 2005.
Alt. Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Katherine Curtis.